Exhibit 10.1



 

EXCLUSIVE DISTRIBUTOR AGREEMENT

 

THIS EXCLUSIVE DISTRIBUTORSHIP AGREEMENT (this "Agreement") is made and
effective this August 25, 2014, by and between Stevia First Corp., a Nevada
corporation ("Distributor") and Qualipride International Inc., a Chinese company
domiciled at 93-1 Xinjian Middle Road, Zhoucun, Zibo, Shandong 255300, China
(“Qualipride International” or "Supplier"). Supplier desires to appoint
Distributor, and Distributor desires to accept appointment, as an exclusive
international distributor of Supplier's products within a defined area and time
period as set forth herein.

 

Therefore, in consideration of the mutual agreements and promises set forth
herein, it is agreed:

 

1. RIGHTS GRANTED

 

Supplier hereby grants to Distributor the exclusive right, on the terms and
conditions set forth herein, to purchase, inventory, promote and resell
"Supplier's Products" (as defined below) in the entire world (the "Territory”),
except as otherwise agreed in writing.

 

Supplier may not sell any Supplier’s Products to any other company, except as
otherwise agreed in writing. Both Supplier and Distributor agree that any
violation of this section would cause irreparable harm to the Distributor.
Accordingly, Distributor shall have the right to obtain an immediate injunction,
without the need to post a bond or other security, against any breach or
threatened breach of this section, as well as the right to pursue any other
remedy available at law or equity. For purposes of this section, Supplier and
Distributor agree that any dispute related to this section may be brought in the
courts of the Peoples’ Republic of China.

 

2. PRODUCTS

 

The term "Supplier's Products," in this Agreement, shall mean all stevia
products, including stevia seed, stevia leaf, and any other stevia germplasm,
along with purified stevia extract of varying grades and purities, including but
not limited to ones that contain total steviol glycosides greater than 95%
(“TSG95”), Reb A greater than 80% pure (“RA80”), and Reb A greater than 97% pure
(“RA97”).

 

3. TERMS OF SALE

 

All sales of Supplier's Products to Distributor shall be made pursuant to this
Agreement at factory direct pricing, where Distributor will offer goods for sale
to Supplier at the same price and same commercial terms as are available to
Supplier from the original equipment manufacturer or producer (the “OEM” and the
pricing and commercial terms being the “OEM Pricing”). Supplier shall provide
Distributor with an invoice or contract documenting the name of the OEM provider
and the OEM Pricing.



 

 

 

Supplier shall notify Distributor of any related party transaction or
conflict-of-interest, whether real or perceived, between Supplier and any OEM
provider.

 

In addition to payment to Supplier for the Supplier’s Products at the OEM
Pricing, Distributor shall pay directly for handling costs estimated at 1.5% of
each order’s total cost, and pay Supplier a sales commission equal to 5% of net
sales (the “Supplier Commission”) upon receipt of payment for Supplier’s
Products by the end customer. The Supplier Commission shall be reduced by any
available additional rebates, refunds, or incentives available to Distributor
for sale of the Supplier’s Products, or other similar incentives as may be
determined and agreed by Supplier and Distributor in writing.



 

4. PAYMENT FOR GOODS

 

Distributor shall pay all charges due hereunder within thirty (30) days after
the date of Supplier's invoice, or as otherwise agreed to between Supplier and
Distributor. Payment shall be made as shown on the invoice.



 

5. MARKETING POLICIES

 

Distributor will promote effectively the sale of Supplier's Products in the
Territory. Distributor is authorized to enter into written agreements with its
dealers relating to the purchase, resale and service of Supplier's Products on
forms approved by Supplier for this purpose. The risk of collection from
dealers, however, is entirely the risk undertaken by the Distributor.

 

6. CUSTOMER LIST AND NOTICE

 

Supplier agrees to sell, convey, assign, deliver and transfer to Distributor the
Customer List, representing all of Supplier’s current customers, previously
disclosed by Supplier to Distributor (the “Customer List"). Upon entry into this
Agreement, within 10 days, Supplier and Distributor will together send a letter
to the appropriate contacts from each company on the Customer List.

 

7. DISTRIBUTOR'S GENERAL DUTIES

 

Distributor shall hire sales personnel or appoint representatives to introduce,
promote, market and sell Supplier's Products in the Territory. Distributor shall
adequately train such personnel and/or representatives. Distributor shall employ
sufficient numbers of sales personnel and/or representatives to market
Supplier's Products in the Territory, and shall seek to obtain large volume
orders for Supplier’s Products using reasonable best efforts.

 

In addition, Distributor shall file a Generally Recognized As Safe (“GRAS”)
Notice in the United States within 12 months of the Effective Date of this
Agreement for at least one of Supplier’s Products. This regulatory action is
intended to enable direct sales of Supplier’s Products to major multinational
customers that require a public GRAS Notice and review by the U.S. Food & Drug
Administration (“US FDA”).



 

 

 

8. PUBLIC NOTICE

 

Following entry into this Agreement, both Supplier and Distributor will
acknowledge this Agreement on their respective web sites and within a
jointly-issued press release.

 

9. WARRANTY POLICIES

 

If any of Supplier's Products are proven to have been defective at time of sale
to Distributor, including stevia extracts that do not meet Food Chemicals Codex
(‘FCC”) or Joint FAO/WHO Expert Committee on Food Additives (“JECFA”) standards
for product purity and quality, or products that do not meet the written
specifications provided in advance prior to their order from Supplier by
Distributor. Distributor, at their sole election, may return the defective
product to Supplier without payment.

 

10. INDEMNIFICATION

 

A. Supplier agrees to protect Distributor and hold Distributor harmless from any
loss or claim arising out of inherent defects in any of Supplier's Products
existing at the time such product is sold by Supplier to Distributor, provided
that Distributor gives Supplier immediate notice of any such loss or claim and
cooperates fully with Supplier in the handling thereof.

 

B. Distributor agrees to protect Supplier and hold Supplier harmless from any
loss or claim arising out of the negligence of Distributor, Distributor's
agents, employees or representatives in the installation, use, sale or servicing
of Supplier's Products or arising out of any representation or warranty made by
Distributor, its agents, employees or representations with respect to Supplier's
Products that exceeds Supplier's limited warranty. Further, in the event that
any of Distributor's dealers shall, with respect to any of Supplier's Products
purchased from Distributor, fail to discharge the dealer's obligations to the
original consumer pursuant to the terms and conditions of Supplier's product
warranty and consumer service policies, Distributor agrees to discharge promptly
such unfulfilled obligations.

 

11. ORDER PROCESSING AND RETURNS

 

A. Supplier will employ its best efforts to fill Distributor's orders promptly
on acceptance.

 

B. Except for Supplier's products that are defective at the time of sale to
Distributor, Supplier shall not be obligated to accept any of Supplier's
Products that are returned.

 

12. FINANCIAL POLICIES

 

Distributor acknowledges the importance to Supplier of Distributor's sound
financial operation and Distributor expressly agrees that it will pay promptly
all amounts due Supplier in accordance with terms of sale extended by Supplier
from time to time. In addition to any other right or remedy to which Supplier
may be entitled, shipments may be suspended at Supplier's discretion in the
event that Distributor fails to promptly and faithfully discharge each and every
obligation in this Section.

 

 

 



13. USE OF OTHER’S NAME

 

Neither party will use, authorize or permit the use of, the name or any other
trademark or trade name owned by the other party as part of its firm, corporate
or business name in any way without prior written consent, except that
Distributor may utilize Supplier's name, trademarks and logos in advertising, on
stationery and business cards, on its website, within press releases, or within
public disclosures as may be required by U.S. securities regulations.

 

14. TERM AND TERMINATION

 

Supplier may terminate this Agreement upon notice to Distributor if: (1)
Distributor fails to file for a U.S. GRAS notice for at least one of Supplier’s
Products within 12 months; or (2) Distributor fails to make timely payment of
invoices and does not cure this breach within 45 days.

 

On termination of this Agreement, Distributor shall cease to be an authorized
distributor. All amounts owing by Distributor to Supplier shall, notwithstanding
prior terms of sale, become immediately due and payable. All unshipped orders
shall be cancelled without liability of either party to the other.

 

15. NOTICES

 

Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
recognized overnight services such as Federal Express.

 

If to Supplier: Qualipride International, 93-1 Xinjian Middle Road, Zhoucun,
Zibo, Shandong 255300.

 

If to Distributor: Stevia First Corp., 5225 Carlson Road, Yuba City, California
95993 USA.

 

16. NO WAIVER

 

The waiver or failure of either party to exercise in any respect any right
provided in this Agreement shall not be deemed a waiver of any other right or
remedy to which the party may be entitled.

 

17. ENTIRETY OF AGREEMENT

 

The terms and conditions set forth herein constitute the entire agreement
between the parties and supersede any communications or previous agreements with
respect to the subject matter of this Agreement. There are no written or oral
understandings directly or indirectly related to this Agreement that are not set
forth herein. No change can be made to this Agreement other than in writing and
signed by both parties.

 

 

 



All parties to this Agreement acknowledge that this Agreement has been drafted
in English and that English is the first language, but that an official Chinese
translation will also be obtained by an independent party after its execution.

 

18. GOVERNING LAW

 

This Agreement shall be construed and enforced according to the laws of the
People’s Republic of China and any dispute under this Agreement must be brought
in the People’s Republic of China. All parties hereto acknowledge that no party
hereto shall be required to submit to any arbitration or mediation prior to
filing suit for any breach of this Agreement. English will be the ruling
language for this Agreement although a version of the Agreement will be
translated into Chinese by an independent third party.



 

19. HEADINGS IN THIS AGREEMENT

The headings in this Agreement are for convenience only, confirm no rights or
obligations in either party, and do not alter any terms of this Agreement.

 

20. SEVERABILITY

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representative.

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]



 

 



 

QUALIPRIDE INTERNATIONAL

 

 

 

/s/ Dong Yuejin

 

By: Dong Yuejin

 

 

 

STEVIA FIRST CORP.

 

/s Robert Brooke

 

By: /s/ Robert Brooke

 



 

 